Citation Nr: 1213828	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  09-02 554	)	DATE
	)
  )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for tremors of the body and hand.  

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for residuals of pneumonia.  

3.  Entitlement to service connection for a stomach disability.

4.  Entitlement to service connection for allergic rhinitis/rhinosinusitis to include nose and mucous membrane disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 (tremors) and December 2010 (stomach, allergic rhinitis, residuals of pneumonia) decisions of the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Board hearing regarding the issue of whether new and material evidence had been received sufficient to reopen a claim for entitlement to service connection for tremors of the body and hand.  However, he withdrew that request in March 2012.  The Board finds no hearing request pending.  

The issues of entitlement to service connection for a stomach disability and allergic rhinitis/rhinosinusitis to include nose and mucous membrane disability and whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for residuals of pneumonia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On March 15, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the issue of whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for tremors of the body and hand is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for tremors of the body and hand have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn his appeal as to the issue of whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for tremors of the body and hand and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The appeal as to the issue of whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for tremors of the body and hand is dismissed.


REMAND

In December 2010, inter alia, the RO denied the Veteran's claims for entitlement to service connection for a stomach disability and allergic rhinitis/rhinosinusitis to include nose and mucous membrane disability, and his claim to reopen a previously denied claim for service connection for residuals of pneumonia.  That same month, the Veteran submitted a Notice of Disagreement with the decision to deny these issues.  

As no Statement of the Case has been issued by the RO, the Board must remand these issues to the RO for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the Statement of the Case, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Undertake all actions required by 38 C.F.R. § 19.26 (2011), including issuance of a Statement of the Case, so that the Veteran may have the opportunity to complete an appeal on his claims for entitlement to service connection for a stomach disability and allergic rhinitis/rhinosinusitis to include nose and mucous membrane disability and his claim regarding whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for residuals of pneumonia (if he so desires) by filing a timely Substantive Appeal.  These issues should be returned to the Board only if a timely Substantive Appeal is received.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


